Citation Nr: 1723608	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  09-23 501	)	DATE
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected right foot disability.


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The veteran served on active duty from June 1980 to September 1991. 

This case was originally before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in June 2013.  A transcript of the hearing is associated with the Veteran's electronic claims file. 

A July 2014 Board decision denied the Veteran's claim for service connection for a low back disability.  A July 2015 order of the United States Court of Appeals for Veterans Claims (Court) implemented a Joint Motion for Remand (Joint Motion), vacating and remanding the Board denial.  The Board remanded the claim for development pursuant to the Joint Motion in January 2016 and this case is now ready for appellate review. 

FINDINGS OF FACT

1.  The Veteran was treated for back pain in service, but no back disability was diagnosed during service or within one year of separation, and the Veteran denied having recurrent back pain at his separation.    

2.  The Veteran injured his back after service in a work-related motor vehicle accident, at which point the records document on-going treatment for a back disability.

3.  Service connection is in effect for a right foot disability. 

4.  The competent and credible evidence of record weighs against a finding of an etiological relationship between the Veteran's in-service back pain and his current back disability, or his service-connected right foot disability.  It also weighs against a finding of aggravation of a back disability by his service-connected right foot disability.

CONCLUSION OF LAW

The criteria for service connection for a low back disability, to include as secondary to service connected right foot disability, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Duty to Assist/Standard of Review

VA has met all statutory and regulatory notice and duty to assist requirements. 
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In this regard, the development requested by the Joint Motion and January 2016 remand-obtaining records from the Social Security Administration-has been completed.   

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.




II. Analysis

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. 3.309(a), such as arthritis.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A disability which is proximately due to or the result of a service-connected disease shall be service connected.  38 C.F.R. § 3.310(a).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to incorporate the analysis by the Court in Allen. The revised 38 C.F.R. § 3.310  provides, in essence, that in an aggravation secondary service connection scenario, there must be medical evidence establishing a baseline level of severity of disability prior to when aggravation occurred, as well as medical evidence showing the level of increased disability after the aggravation occurred.

Summarizing the pertinent evidence with the above criteria in mind, the service treatment reports (STRs) reflect a medical history collected in July 1983 that was positive for recurrent back pain, but an examination conducted at that time was silent for a back disability.  The Veteran was treated for back pain in August 1985, at which time the diagnosis was paravertebral spasm.  Upon physical examination in August 1985, there was a full range of motion, a negative straight leg test, and the Veteran was said to be neurovascularly intact.  Palpation of the right paravertebral region revealed tenderness.  Treatment included Motrin, heat, and back exercises, and the Veteran was placed on a limited duty profile for one week.  Thereafter, an August 1991 STR reflected complaints of low back pain coinciding with burning on urination.  The July 1991 medical board examination was silent for a back disability and the Veteran denied a history of recurrent low back pain on a medical history collected at that time.  

After service, the Veteran did not refer to a back disability in his application for service connection filed in October 1991.  A VA general medical examination conducted in January 1992 was negative for a back disability or any complaints  thereof.  

In June 2004, the Veteran filed a claim for service connection for a back disability.  A July 2004 statement submitted in conjunction with this claim by the Veteran's wife referenced a low back injury sustained in the course of the Veteran's employment (records reveal a disc herniation at L5-S1 sustained in an October 2003 motor vehicle accident coincident with the Veteran's job delivering mail for the United States Postal Service), but inducted that a back injury "had actually developed several years ago but was irritated by the most recent injury."  

The Veteran reported in a July 2004 statement that he had back problems due to in service pushups, sit-ups, and road marches, and that this condition "added aggravation" to his lumbar disc herniation.  He also submitted sworn testimony to the undersigned of having back pain from service continuing to the time of the October 2003 accident.  June 27, 2013, Hearing Transcript (T.), Page 5.  In addition, the matter of entitlement to service connection for a back disability as secondary to the service-connected right foot disability [status post bunionectomy of the  right foot, rated 10 percent disabling] to include on the basis of aggravation has  been raised, including based on a theory that low back disability was sustained due to an altered gait pattern caused by service connected right foot disability.  T., Pages, 6-9. 

A VA examination to address the claim for service connection for a back disability was conducted in April 2014, at which time the Veteran reported that he had to walk on the outside of his right foot due to multiple surgeries for his service-connected right foot disability.  He also described suffering from workplace back injuries in 2003 and 2004, and that he was told by an examiner in 2004 that his back was "messed up" from walking on the side of his right foot which aggravated his back.  Following consideration of the Veteran's history and a physical examination,   the examiner found that it was less likely than not that the Veteran's low back disability was incurred in or caused by service, providing as rationale the assessment that only an acute back condition was shown in service; that there was no evidence of chronicity of care; and that "nexus to service" had not been established.  Relevant to this determination was the following assessment by the examiner:  

The [V]eteran['s] file does not show the paravertebral back strains while in service resulted in continuous medical treatment.  [A private physician on] 1/13/2009 noted the [V]eteran was doing well until a work related injury that occurred 11/12/2004.

The examiner also found that the Veteran's back disability was less likely than not proximately due to or the result of the service-connected right foot disability, and provided the following rationale.  

The two conditions are not medically related.  The claimed [back] disorder is a separate entity entirely from the service connected [right foot] condition and unrelated to it.  The medical literature does not support a medical relationship.  A nexus has not been established

Also relevant to the above determination was the conclusion by the examiner that "I find no medical opinion that the ankle/foot diagnosis caused/ aggravated a back diagnosis." 

By way of an addendum opinion, the examiner also found that the service connected right foot disability did not aggravate a low back disability, and provided the following rationale:

Current right foot [condition] does not appear to be functionally significant for any pain.  No objective medical evidence of a link nor any treatment exams for foot.  The low back current status is felt to reflect ONLY post service injury and natural progression from 2004 due to such.

The Board finds these conclusions to be definitive as to the matter of whether the Veteran has a back disability that is etiologically related to service or the service-connected right foot disability, to include by way of aggravation.  The conclusions are well-reasoned and supported by the contemporaneous medical evidence.  Therefore, the opinion is afforded significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

With regard to the Veteran's assertions that he had a back disability prior to his post-service jury that was incurred in service, and that he was told by an examiner in 2004 that his back was affected by an altered gait pattern caused by his service-connected right foot disability, while the Veteran is competent to report his experience, the Board finds such assertions to not be credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].  

As set forth above, the Veteran specifically denied having a history of recurrent back pain on separation from service, and he made no reference to a back disability in his initial application for service connection filed in October 1991.  Such silence in applying for benefits, when the Veteran is otherwise affirmatively speaking, does not support a finding of continuous problems with back pain beginning is service.  In addition, the Veteran's failure to mention a back disability at the VA general medical examination conducted in January 1992 weighs against a conclusion that his statements relating continuous back problems from service to the time of workplace injury are credible.  See, e.g., White v. Illinois, 502 U.S. 346, 355-56 (1991) (noting that statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.)  Finally weighing against the Veteran's credibility is the fact that it was not until 2004-over 12 years after service-that the veteran filed a claim for service connection for a back disability, as well as the fact that a back disability is not shown until the back injury sustained 10 years after service in the course of the Veteran's employment.  See Mense v. Derwinski, 1 Vet. App. 354, 356(1991) (holding that VA did not err in denying service connection when the appellant failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Aside from any credibly issues, to the extent the assertions of the Veteran are being advanced in an attempt to establish that he has a current back disability that is etiologically related to in-service symptomatology or pathology, or service connect right foot disability, these attempts must fail.  Such complex medical matters are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to have appropriate training and expertise, he is not competent to render a persuasive opinion as to such matters.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  While the Veteran is competent to attest to symptoms such as back pain from service to the time of workplace injury or that he has back pain has been exacerbated by service connected right foot disability, the Board finds the contemporaneous evidence in the form of the silent separation medical examination and medical history collected at that time with respect to the back, coupled with the reasoned medical opinions of the VA examiners outlined above, to be more probative than the Veteran's lay assertions, and that such evidence weighs against a finding of continuity of back symptoms since service or aggravation of back symptoms by service connected right foot disability. 

As a final matter, as arthritis of the back is not shown to have been demonstrated within one year of service, presumptive service connection for arthritis of the back on the basis of chronic disease, to include by way of continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309; Walker, supra. 

In sum, the Board finds that the preponderance of the credible evidence is against the Veteran's claim for service connection for a low back disability, to include as secondary to service-connected right foot disability.  As such, this claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a low back disability, to include as secondary to service-connected right foot disability, is denied. 




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


